Title: From George Washington to James Bowdoin, 31 March 1778
From: Washington, George
To: Bowdoin, James



Sir
Head Quarters Valley Forge 31st March ⟨1778⟩

The evil which I apprehended from the enlistm⟨ent⟩ of Deserters, as pointed out in my letter of the 17th instant, has already made its appearance. One of the Colonels informs me that every British Deserter sent to his Regt, except one, has already gone off. One of these people, a few Nights ago, took off a light Horse with his accoutrements from an advanced picket. I hope upon this proof of the infidelity of the above described Class that a total Stop will be put to the hiring them. It is n⟨ow⟩ prohibited by an express Resolve of Congress passe⟨d⟩ a few weeks ago.
I hope before this reaches you that ⟨part of your⟩ Levies are upon their march to join the Regiment⟨s⟩ to which they are allotted. Genl Howe is beginning to draw his Reinforcements together, and I can with truth assure you that if he begins his operations before there is an addition made to our present force that we shall not be able to make that stand which is expected from us. I hope this short but true state of facts will induce you to exert yourselves to the utmost to forward the Recruits. Such as are not innoculated, need not be detained for that purpose, as it may be done conveniently in and near Camp, and these two great advantages will result from it, that we shall have the service of the patients upon an emergency, and they will not have a long march to perform after their recovery, which often debilitates them the remainder of the Campaign and is more fatal than the disorder itself.
I have no doubt but proper care will be taken to procure Cloathing for the Men before they march, or have it sent forward that it may be ready for them upon their arrival. I hope a due attention will also be paid to keeping up a sufficient quantity ⟨of⟩ cloathing, that the Soldier may never be reduced ⟨to⟩ want and nakedness. Not only a loss from sickness follows the want of covering, but desertion to a very great degree.

I am astonished, considering the sufferings the Men have undergone, that more of them have not left us. I have the Honor to be with great Respect Sir Yr most obt Servt

Go: Washington

